Case 2:15-cv-05642-CAS-JC Document 333 Filed 06/12/19 Page 1 of 6 Page ID #:3864



   1 Michael A. Kahn (pro hac vice)
     Kahn@capessokol.com
   2 Lauren R. Cohen (pro hac vice)
     lcohen@capessokol.com
   3 CAPES SOKOL
     7701 Forsyth Blvd. 12th Floor
   4 St. Louis, MO 63015
     (314) 721-7701
   5
     Eric. F. Kayira (pro hac vice)
   6 eric.kayira@kayiralaw.com
     KAYIRA LAW, LLC
   7 200 S. Hanley Road, Suite 208
     Clayton, Missouri 63105
   8 (314) 899-9381
   9 Daniel R. Blakey (SBN 143748)
     blakey@capessokol.com
  10 CAPES SOKOL
     3601 Oak Avenue
  11 Manhattan Beach, CA 90266
  12
       Attorneys for Plaintiffs
  13                        UNITED STATES DISTRICT COURT
  14                 CENTRAL DISTRICT OF CALIFORNIA
  15 MARCUS GRAY, et al.,
  16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

  17         v.                             Honorable Christina A. Snyder

  18 KATHERYN ELIZABETH                    PLAINTIFFS’ CORRECTED
     HUDSON, et al.,
                                           MOTION IN LIMINE NO. 1 TO
  19
              Defendants.                  PRECLUDE DEFENDANTS FROM
  20                                       MAKING ARGUMENT THAT
                                           WOULD DISTORT THE LEGAL
  21
                                           STANDARD FOR WIDESPREAD
  22                                       DISSEMINATION
  23                                       Final Pretrial Conference
                                           Date: July 1, 2019
  24                                       Time: 11 a.m.
                                           Courtroom: 8D
  25
                                           Trial: July 16, 2019
  26
  27
  28
       PLAINTIFFS’ MOTION IN LIMINE NO. 1 TO PRECLUDE DEFENDANTS FROM MAKING ARGMENT
           THAT WOULD DISTORT THE LEGAL STANDARD FOR WIDESPREAD DISSEMINATION
Case 2:15-cv-05642-CAS-JC Document 333 Filed 06/12/19 Page 2 of 6 Page ID #:3865



   1               PARTIES AND THEIR ATTORNEYS OF RECORD:
   2         PLEASE TAKE NOTICE that at the Pretrial Conference on July 1, 2019 at
   3 11 a.m. in Courtroom 8D of this Court, located on the 8th Floor of the First Street
   4 Courthouse,350 W. First Street, Los Angeles, CA 90012, Plaintiffs will and do
   5 hereby move in limine for an order precluding argument by Defendants that would
   6 distort the legal standard for widespread dissemination – namely, by arguing that
   7 Plaintiffs cannot prove access without establishing that Defendants took some
   8 affirmative action to listen to Joyful Noise through a specific channel of
   9 dissemination, or that Plaintiff’s claim is defeated by testimony tending to show
  10 that Defendants did not take any affirmative action with respect to the available
  11 channels.
  12         This Motion is made following the conferences of counsel pursuant to Local
  13 Rules 7-3 and 16-2.6, which took place on May 23 and June 6, 2019.
  14         This motion is made under the provisions of Federal Rule of Evidence 702
  15 and is based upon this Notice of Motion and Motion, the attached Exhibits A and
  16 B, and any further briefing regarding this motion, the pleadings and evidence in the
  17 Court’s files, and such other evidence and arguments that the Court may consider
  18 at the hearing on this motion.
  19
  20 Dated: June 12, 2019                  /s/ Michael A. Kahn
                                           Michael A. Kahn (pro hac vice)
  21                                       Lauren R. Cohen (pro hac vice)
                                           Daniel R. Blakey (SBN 143748)
  22                                       CAPES SOKOL
  23                                       Attorneys for Plaintiffs
  24
  25
  26
  27
                                               2
  28       PLAINTIFFS’ MOTION IN LIMINE NO. 1 TO PRECLUDE DEFENDANTS FROM MAKING
             ARGUMENT THAT WOULD DISTORT THE LEGAL STANDARD FOR WIDESPREAD
                                        DISSEMINATION
Case 2:15-cv-05642-CAS-JC Document 333 Filed 06/12/19 Page 3 of 6 Page ID #:3866



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2
           As stated in Instruction 17.18 of the Ninth Circuit’s Manual of Model Jury
   3
       Instructions, plaintiffs must prove by a preponderance of the evidence that the
   4
       defendants had access to the plaintiffs’ song, “Joyful Noise.” Such access can be
   5
       proven by showing that defendants “had a reasonable opportunity to hear
   6
       plaintiffs’ work before defendants’ work was created.” Id.
   7
           The Supplemental Instructions go on to identify three ways plaintiffs can prove
   8
       access: (1) direct access or chain-of-events linking the defendants to the plaintiffs’
   9
       work, (2) widespread dissemination of plaintiffs’ work, or (3) “a similarity
  10
       between the plaintiff’s work and the defendant’s work that is so ‘striking’ that it is
  11
       highly likely the works were not created independent of one another.” Indeed, as
  12
       the commentary to the Supplemental Instructions explains, “often widespread
  13
       dissemination approach is coupled with theory of ‘subconscious copying,’ i.e., the
  14
       defendant heard the plaintiff’s song and copied it without realizing he was copying
  15
       plaintiffs’ song. Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir.
  16
       2000). (“Everything registers somewhere in our memories, and no one can tell
  17
       what may evoke it. Once it appears that another has in fact used the copyright as
  18
       the source of this production, he has invaded the author’s rights. It is no excuse that
  19
       in so doing his memory has played him a trick.”).
  20
             Plaintiffs do not intend to prove access through evidence of direct access.
  21
       Instead, their evidence will focus on the other two ways to prove access—
  22
       widespread dissemination and striking similarity. This motion seeks to preclude
  23
       Defendants from arguing that an absence of direct evidence of access defeats
  24
       plaintiffs’ ability to prove access. For instance,, as most clearly evidenced in
  25
       Defendants’ expert witness reports regarding the MySpace and YouTube views,
  26
       Defendants suggest that proof of widespread dissemination requires proof that
  27
     Defendants took affirmative action to access Plaintiffs’ song. This conflation of
  28                                          3
        PLAINTIFFS’ MOTION IN LIMINE NO. 1 TO PRECLUDE ARGUMENT DISTORTING THE LEGAL
                           STANDARD FOR WIDESPREAD DISSEMINATION
Case 2:15-cv-05642-CAS-JC Document 333 Filed 06/12/19 Page 4 of 6 Page ID #:3867



   1 widespread dissemination and direct access will confuse the jury and undermine
   2 the purpose of the jury instructions on access.
   3         Proof of widespread dissemination has never required proof of direct access
   4 or even proof of a chain-of-events nexus. In the era before the Internet, a common
   5 way to prove widespread dissemination was through record sales. If the sales were
   6 high enough, that was sufficient proof of access via widespread dissemination. For
   7 example, the sale of 1 million records was deemed widespread dissemination in
   8 Arnstein v. Porter, 154 F.2d 464, 469 (2d Cir. 1946), regardless of whether the
   9 actual defendant bought an album or listened to the album.
  10         Here, the defendants will attempt to circumvent that body of law by arguing
  11 that even if there was widespread dissemination, plaintiffs must prove something
  12 more –namely, that defendants had direct access to and/or took affirmative action
  13 to hearthe song. The injection of that additional element—namely, proof of direct
  14 access—materially conflicts with the essence of what is required to prove
  15 widespread dissemination.
  16         The standard for proving access through “widespread dissemination”
  17 requires only a showing of a “reasonable possibility…that an alleged infringer had
  18 the chance to view the protected work.” L.A. Printex Indus., Inc., v. Aeropostale,
  19 Inc., 676 F. 3d 841, 846-47 (9th Cir. 2012) (“The evidence required to show
  20 widespread dissemination will vary from case to case.”) Plaintiffs are not required
  21 to prove where or how Defendants heard Joyful Noise, nor are they required to
  22 prove that Defendants had direct access to and/or took some affirmative action to
  23 hear the Joyful Noise.
  24         Plaintiff will offer evidence that Joyful Noise was widely disseminated over,
  25 among other means, the internet, and that such dissemination, together with the
  26 other forms of dissemination, was sufficiently widespread such it is reasonably
  27 possible that the Defendants had the chance to hear it. Accordingly, whether any
  28                                           4
       PLAINTIFFS’ MOTION IN LIMINE NO. 1 TO PRECLUDE ARGUMENT DISTORTING THE LEGAL
                          STANDARD FOR WIDESPREAD DISSEMINATION
Case 2:15-cv-05642-CAS-JC Document 333 Filed 06/12/19 Page 5 of 6 Page ID #:3868



   1 viewer, including defendants, had direct access to and/or took specific affirmative
   2 action to hear the song on, for example, YouTube, is not a required element of the
   3 proof of widespread dissemination—just as, in an earlier era of record sales, proof
   4 of widespread dissemination did not require proof that the defendant bought the
   5 record.
   6         As the Court explained in its opinion denying Defendants’ motion for
   7 summary judgment on the issue of access (Doc. 299):
   8               [T]he Court is persuaded that plaintiffs have shown more than
   9         just mere posting of “Joyful Noise” on the internet. Due to the
  10         millions of views and plays of “Joyful Noise” on YouTube and
  11         Myspace, both readily accessible websites, and the success and
  12         popularity of “Joyful Noise” in the Christian hip-hop/rap industry, a
  13         reasonable jury could conclude that there is more than a “bare
  14         possibility” that defendants—who are experienced professional
  15         songwriters—had the opportunity to hear “Joyful Noise.”
  16         Widespread dissemination is a legal term of art and a sufficiently nuanced
  17 legal standard that the parties must be requiring to tailor argument to the case law
  18 and the jury instructions. Permitting defendants to argue that lack of direct access
  19 and/or chain-of-events nexus defeats plaintiffs’ ability to prove widespread would
  20 permit a distortion of the applicable legal standard and confusion by the jury.
  21 Accordingly, the Court should enter an order preventing Defendants from
  22 attempting to distort the legal standard for widespread dissemination by arguing
  23 that because Defendants did not have direct access to or take affirmative action to
  24 hear Joyful Noise, plaintiffs cannot prove widespread dissemination.
  25
  26 Dated: June 12, 2019
  27
  28                                            5
        PLAINTIFFS’ MOTION IN LIMINE NO. 1 TO PRECLUDE ARGUMENT DISTORTING THE LEGAL
                           STANDARD FOR WIDESPREAD DISSEMINATION
Case 2:15-cv-05642-CAS-JC Document 333 Filed 06/12/19 Page 6 of 6 Page ID #:3869



   1                                    s/ Michael A. Kahn
                                        Michael A. Kahn (pro hac vice)
   2                                    Kahn@capessokol.com
                                        Lauren R. Cohen (pro hac vice)
   3                                    lcohen@capessokol.com
                                        Capes Sokol Goodman Sarachan PC
   4                                    7701 Forsyth Blvd., 12th Floor
                                        St. Louis, MO 63105
   5                                    Telephone: (314) 721-7701
   6                                    Eric F. Kayira (pro hac vice)
                                        Clayton, Missouri 63105
   7
                                        Daniel R. Blakey (SBN 143748)
   8                                    3601 Oak Avenue
                                        Manhattan Beach, CA 90266
   9
                                        Attorneys for Plaintiffs
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                        6
       PLAINTIFFS’ MOTION IN LIMINE NO. 1 TO PRECLUDE ARGUMENT DISTORTING THE LEGAL
                          STANDARD FOR WIDESPREAD DISSEMINATION
